DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I including claims 1-22, and the withdrawal of claims 23-30 in the reply filed on 18 April 2022 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “304” has been used to designate both “a joint object” and “a character gesture” (see Fig. 3D and specification [0052] and [0059]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "106" and "107" have both been used to designate “imager” / “imagers” (see specification [0041], [0043], [0046], [0049], and [0050]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “314” (see specification [0052]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2012/0056800, as filed in the IDS dated 10/7/2021), herein Williams, in view of Reville et al. (US 2011/0289455, as filed in the IDS dated 10/7/2021), herein Reville
Regarding claim 1, Williams discloses a method for providing an interactive experience comprising: 
illuminating, by an enhancer, an area with light having a wavelength invisible to humans (see Williams [0043]-[0044], where IR light component of a capture device may emit infrared light onto a scene and detect backscatter light from the surface of one or more targets and objects); 
receiving, by a plurality of image detectors, at least two images of a person in the area including a portion of the light emitted by the enhancer and reflected from the person (see Williams [0036], where the capture device is used to capture information relating to partial or full body movements, gestures of one or more users; see Williams [0048] where the capture device may include two or more physically separated cameras that may view a scene from different angles to obtain visual stereo data and generate depth information; see also Williams [0066], where several depth cameras are suggested to track one or more humans present in the field of view); 
determining, by a processing element, a first skeletal feature of the person based on the at least two images (see Williams [0050], where the capture device includes a processor which receives the depth image data, determines whether a suitable target is included in the depth image, and converts the suitable target into a skeletal representation or model of the target; see also Williams Fig. 4 and Fig. 5 and [0059], which describes a skeletal model as comprised of bones and joints); 
determining, by the processing element, a position characteristic of the first skeletal feature (see Williams Fig. 6 and [0078]-[0080], where model fitting is performed to identify and select skeletal hypotheses that serve as machine representations of a player target, where the configuration of an articulated skeletal model is tracked using a state estimate vector which contains three-dimensional position of tracked points corresponding to locations on the human body).
While Williams teaches that articulated skeletal model is tracked using a state estimate vector which contains three-dimensional position of tracked points corresponding to locations on the human body (see Williams [0079]-[0080]) and the selected best state estimate of the most accurate skeletal hypotheses is output and used to recognize a user gesture, interact with an object within the application or control some other in-game function (see Williams [0153]); Williams does not explicitly disclose constructing from the first skeletal feature, by the processing element, a vector in three dimensions corresponding to the position characteristic; and outputting an interactive effect based on the position characteristic.
Reville teaches in a related and pertinent method and system for recognizing user gestures from tracking a skeletal mapping corresponding to depth images of a human target and controlling a user interface (see Reville Abstract and [0028]), where the user’s motion is tracked by skeletal mapping of the target’s body parts and the position of body parts are calculated to create a three dimensional positional representation, in X, Y, and Z space, of the body parts within the field of view of the camera, and corresponding motion, including velocity and acceleration, of the body parts are calculated and analyzed to generate a motion capture file for tracking the movement of the model where vectors including x, y, and z values that define the joints and bones of the model as it is being tracked at various points in time (see Reville [0095]-[0096]), and user’s body movement are used to recognize gesture and recognized gestures are used for input in a general computing context, including navigating a menu structure or providing video game control instructions, or interacting with on-screen objects (see Reville [0102]-[0105] and [0161]-[0162]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Reville to the teachings of Williams, such that the three-dimensional position of tracked points corresponding to locations on the human body is represented as a three dimensional vector in x, y, and z space, and is used to recognize gestures corresponding to the user’s body movement for interacting with a user interface like navigating a menu structure or providing video game control instructions, or interacting with on-screen objects.
This modification is rationalized as an application of a known technique to a known 
method ready for improvement to yield predictable results. 
In this instance, Williams disclose a base method for recognizing and tracking a user’s skeletal joints in a user interface system, which generates a skeletal model of a user based on captured images a user, and the skeletal model points corresponding to locations on the human body is output and used to recognize a user gesture, interact with an object within the application or control some other in-game function.
Rivelle teaches a known technique where captured user’s motion is tracked by skeletal mapping of the target’s body parts, where the position of body parts and corresponding motion, including velocity and acceleration, of the body parts are calculated and analyzed to generate a motion capture file for tracking the movement of the model, where vectors including x, y, and z values, define the joints and bones of the model as it is being tracked at various points in time, and the user’s body movement are used to recognize gesture for input in a general computing context, including navigating a menu structure or providing video game control instructions, or interacting with on-screen objects
performing object identification upon key frame images identified as image that are steady over a predetermined duration. 
One of ordinary skill in the art would have recognized that by applying Rivelle’s technique would allow for the Williams method to represent the position and motion of skeletal model points in three dimensional vectors and used to recognize gestures for interacting with a corresponding computing environment, leading to an improved representation of the skeletal model for the method of  recognizing and tracking a user’s skeletal joints and recognition of user’s gestures for interacting with a computing environment.

Regarding claim 2, please see the above rejection of claim 1. Williams and Reville disclose the method of claim 1, wherein the at least two images are captured at substantially a same time by different image detectors (see Williams [0048] where the capture device may include two or more physically separated cameras that may view a scene from different angles to obtain visual stereo data and generate depth information; where the obtained visual stereo data suggests the corresponding stereo images are captured at substantially a same time by the two different cameras).

Regarding claim 3, please see the above rejection of claim 1. Williams and Reville disclose the method of claim 1 further comprising determining a motion characteristic of the first skeletal feature based on a change of the vector over time (see Williams [0099]-[0103], where the motion of a joint of the skeletal model is tracked over prior time periods; see also Rivelle [0095]-[0096], where velocity and acceleration data of a body part are calculated and tracked at various points in time).

Regarding claim 4, please see the above rejection of claim 3. Williams and Reville disclose the method of claim 3 further comprising determining a first gesture of the person based on the position characteristic or the motion characteristic of the first skeletal feature (see Reville [0103] and [0117]-[0123], where a gesture is recognized by tracking the position and motion of the skeletal model points).

Regarding claim 5, please see the above rejection of claim 4. Williams and Reville disclose the method of claim 4, wherein the position characteristic or the motion characteristic is predicted based on a past position characteristic or motion characteristic (see Williams [0099]-[0103], where the position of a point at a current time period may be interpolated given the motion of a joint tracked over prior time periods).

Regarding claim 6, please see the above rejection of claim 4. Williams and Reville disclose the method of claim 4, wherein the interactive effect is a visual object displayed on a display and based on one of the position characteristic, the motion characteristic, or the first gesture (see Reville [0102]-[0105] and  [0161]-[0162], where user’s body movement are used to recognize gesture and recognized gestures are used for input in a general computing context, including navigating a menu structure or providing video game control instructions, or interacting with on-screen objects).

Regarding claim 7, please see the above rejection of claim 4. Williams and Reville disclose the method of claim 4, further comprising: 
receiving, by the plurality of image detectors, additional images of the person (see Williams [0034], where the skeletal configurations representing a captured image of the user are estimated for each frame of captured image data; see Williams [0099]-[0103], where the skeletal model may be tracked over prior frames and a current frame; suggesting that additional images of the user are received); 
determining, by the processing element, a second skeletal feature of the person from the additional images, wherein the second skeletal feature is smaller than the first skeletal feature (see Reville [0103]-[0104], [0114], and [0117]-[0123], where gestures may be a dynamic or a static pose and that comprise more than one body part, and may be more complex stacked gestures such as a jumping gesture and a throwing gesture; suggesting determining a second skeletal feature, e.g. an arm or hand of the user for the throwing gesture, that would be smaller than a first skeletal feature, e.g.  torso or legs of the user for the jumping gesture). 

Regarding claim 8, please see the above rejection of claim 7. Williams and Reville disclose the method of claim 7, wherein the at least two images and the additional images are captured adjacent one another in time, separated by a predetermined amount of time (see Williams [0034], where the skeletal configurations representing a captured image of the user are estimated for each frame of captured image data; see Williams [0099]-[0103], where the skeletal model may be tracked over prior frames and a current frame; suggesting that additional images of the user are received; suggesting that the prior frames and current frames are adjacent and separated by a predetermined amount of time).

Regarding claim 9, please see the above rejection of claim 8. Williams and Reville disclose the method of claim 8, wherein the predetermined amount of time is determined by a frame rate of the plurality of image detectors (see Williams [0002], [0034], [0099], where the time period between each frame of captured image data is suggested to be a frame rate of the cameras).

Regarding claim 10, please see the above rejection of claim 7. Williams and Reville disclose the method of claim 7 further comprising determining, by the processing element, a position characteristic of the second skeletal feature (see Williams Fig. 6 and [0078]-[0080], where model fitting is performed to identify and select skeletal hypotheses that serve as machine representations of a player target, where the configuration of an articulated skeletal model is tracked using a state estimate vector which contains three-dimensional position of tracked points corresponding to locations on the human body; see Reville [0095]-[0096], where the position of body parts and corresponding motion, including velocity and acceleration, of the body parts are calculated and analyzed to generate a motion capture file for tracking the movement of the model, where vectors including x, y, and z values, define the joints and bones of the model as it is being tracked at various points in time).

Regarding claim 11, please see the above rejection of claim 10. Williams and Reville disclose the method of claim 10 further comprising determining a motion characteristic of the second skeletal feature based on a change in the position characteristic of the second skeletal feature over time (see Williams [0099]-[0103], where the motion of a joint of the skeletal model is tracked over prior time periods; see also Rivelle [0095]-[0096], where velocity and acceleration data of a body part are calculated and tracked at various points in time).

Regarding claim 12, please see the above rejection of claim 11. Williams and Reville disclose the method of claim 11 further comprising determining a second gesture of the person based on the position characteristic or the motion characteristic of the second skeletal feature (see Reville [0103]-[0104], [0114], and [0117]-[0123], where a gesture is recognized by tracking the position and motion of the skeletal model points, which may be a dynamic or a static pose, comprise more than one body part, and may be more complex stacked gestures such as a jumping gesture and a throwing gesture).

Regarding claim 13, please see the above rejection of claim 3. Williams and Reville disclose the method of claim 3, wherein the motion characteristic is one of a speed, velocity, or acceleration of the first skeletal feature (see Reville [0095]-[0096], where the position of body parts and corresponding motion, including velocity and acceleration, of the body parts are calculated and analyzed to generate a motion capture file for tracking the movement of the model, where vectors including x, y, and z values, define the joints and bones of the model as it is being tracked at various points in time).

Regarding claim 16, please see the above rejection of claim 1. Williams and Reville disclose the method of claim 1, wherein the wavelength is in an infrared band (see Williams [0043]-[0044], where IR light component of a capture device may emit infrared light onto a scene and detect backscatter light from the surface of one or more targets and objects).

Regarding claim 18, please see the above rejection of claim 1. Williams and Reville disclose the method of claim 1, wherein each of the plurality of image detectors has a field of view that overlaps the field of view of at least one other of the plurality of image detectors (see Williams [0036], where the capture device is used to capture information relating to partial or full body movements, gestures of one or more users; see Williams [0048] where the capture device may include two or more physically separated cameras that may view a scene from different angles to obtain visual stereo data and generate depth information; see also Williams [0066], where several depth cameras are suggested to track one or more humans present in the field of view; suggesting that the cameras have overlapping fields of view of the tracked user).

Regarding claim 21, please see the above rejection of claim 12. Williams and Reville disclose the method of claim 12 further comprising determining a compound gesture of the person based on the first and second gesture (see Reville [0103]-[0104], [0114], and [0117]-[0123], where a gesture is recognized by tracking the position and motion of the skeletal model points, which may be a dynamic or a static pose, comprise more than one body part, and may be more complex stacked gestures such as a jumping gesture and a throwing gesture).

Regarding claim 22, please see the above rejection of claim 1. Williams and Reville disclose the method of claim 1, wherein the processing element determines the first skeletal feature using an artificial intelligence or machine learning algorithm (see Williams [0121]-[0126], where neural networks are used to generate skeletal hypothesis).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams and Reville as applied to claim 1 above, and further in view of Brixter et al. (US 9,463,379), herein Brixter.
Regarding claim 14, please see the above rejection of claim 1. Williams and Reville do not explicitly disclose the method of claim 1, wherein the enhancer and the plurality of image detectors are fixed to a vehicle including an area adapted to receive the person.
Brixter teaches in a related and pertinent amusement park attraction ride vehicle with gesture-based game controllers (see Brixter Abstract), where a ride vehicle includes for each vehicle rider/player, a gesture camera to capture a player’s gestures (see Brixter Fig. 1 and col. 2, ln. 50-65).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Brixter to the teachings of Williams and Reville, such that the system for recognizing and tracking a user’s skeletal joints in a user interface system as suggested by Williams and Reville is used in an amusement park ride as suggested by Brixter.
This modification is rationalized as an application of a known technique to a known 
method ready for improvement to yield predictable results. 
In this instance, Williams and Reville disclose a base method for recognizing and tracking a user’s skeletal joints in a user interface system, which generates a skeletal model of a user based on captured images a user, and the skeletal model points corresponding to locations on the human body is output and used to recognize a user gesture, interact with an object within the application or control some other in-game function.
Brixter teaches a known technique of including a gesture based game controllers, which use gesture cameras to capture players’ gestures, in an amusement park attraction ride vehicle. 
One of ordinary skill in the art would have recognized that by applying Brixter’s technique would allow for the Williams and Rivelle’s method to recognize and track a user’s skeletal joints to recognize gestures for interacting with a user interface system to be implemented in an amusement park attraction ride vehicle.

Regarding claim 15, please see the above rejection of claim 14. Williams, Reville, and Brixter discloses the method of claim 14, wherein the vehicle is in motion (see Brixter Fig. 1 and col. 2, ln. 50-65, where the ride vehicle enters a scene, suggesting the vehicle is in motion).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Williams and Reville as applied to claim 1 above, and further in view of McEldowney et al. (US 2011/0310220), herein McEldowney.
Regarding claim 17, please see the above rejection of claim 16. Williams and Reville do not explicitly disclose the method of claim 16, wherein the wavelength is above 850 nanometers.
McEldowney teaches in a related and pertinent depth camera illuminator in a motion tracking system (see McEldowney Abstract), where infrared light has a wavelength of 700-3000 nanometers (nm) (see McEldowney). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of McEldowney to the teachings of Williams and Reville, such that the wavelength of the infrared light emitted onto the captured scene is above 850 nanometers.
This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this instance, Williams and Reville disclose a base method for recognizing and tracking a user’s skeletal joints in a user interface system, which emits infrared light onto a scene and detect backscatter light from the surface of one or more targets and objects by cameras.
McEldowney teaches that infrared light has a wavelength of 700-3000 nanometers. 
One of ordinary skill in the art would have recognized from the combined teachings of Williams Rivelle, and McEldowney, that the infrared light used to emit upon the captured scene may have a wavelength above 850 nm and reasonably expect the scene to be successfully illuminated with infrared light. See also MPEP 2144.05 I. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams and Reville as applied to claim 1 above, and further in view of Ashra et al. (US 2017/0374333), herein Ashra.
Regarding claim 19, please see the above rejection of claim 18. Williams and Reville do not explicitly disclose the method of claim 18, further comprising: 
detecting a reference point in a calibration target in one of the at least two images; and 
adjusting a calibration of one of the plurality of image detectors.
Ashra teaches in a related and pertinent system and method for real-time motion capture using infrared cameras (see Ashra Abstract) where a particular marker at a known location may be selected as the reference marker for calibration of a plurality of infrared cameras (see Ashra [0035]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Ashra to the teachings of Williams and Reville, such that the cameras in the system for recognizing and tracking a user’s skeletal joints in a user interface system as suggested by Williams and Reville are calibrated using a reference marker at a known location.
This modification is rationalized as an application of a known technique to a known 
method ready for improvement to yield predictable results. 
In this instance, Williams and Reville disclose a base method for recognizing and tracking a user’s skeletal joints in a user interface system, which generates a skeletal model of a user based on captured images a user, and the skeletal model points corresponding to locations on the human body is output and used to recognize a user gesture, interact with an object within the application or control some other in-game function.
Ashra  teaches a known technique of using a particular marker at a known location may be selected as the reference marker for calibration of a plurality of infrared cameras. 
One of ordinary skill in the art would have recognized that by applying Ashra’s technique would allow for the Williams and Rivelle’s method to calibrate the cameras in the system for recognizing and tracking a user’s skeletal joints in a user interface system using a particular marker at a known location as the reference marker.

Regarding claim 20, please see the above rejection of claim 19. Williams, Rivelle, and Ashra disclose the method of claim 19, wherein the calibration target includes a creative graphic (see Ashra [0028] where infrared markers may include such as infrared spot markers, infrared stickers, infrared paint; see Ashra [0035], where a particular marker may be used as a reference marker; suggesting the broadest reasonable interpretation of a creative graphic, which comprise of graphical elements that a computing device can recognize as reference points, see specification [0085]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY CHOI/               Examiner, Art Unit 2661

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667